Citation Nr: 1456222	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The appellant had active duty for training with the Army National Guard from February 1981 to June 1981; he had subsequent service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant was scheduled for a hearing before the Board in August 2013. However, he did not report to the hearing, and has not provided an explanation for his absence. As such, the appellant's request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.703 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for remand: To obtain the appellant's personnel records from the Army National Guard and the Army Reserve and, if appropriate, to provide a VA examination.

The appellant contends that he was exposed to excessive noise during 6 years of service with the Army National Guard and Army Reserve performing artillery duty without hearing protection.  He believes such exposure caused his current hearing loss and tinnitus.

The Board finds that further development regarding the nature of the appellant's service is necessary prior to a final adjudication of the claim.

The Board notes that active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) . 

To establish status as a "Veteran" based upon a period of ACDUTRA or INACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or from an injury (but not disease) during that period of INACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470   (1995).

Notably, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor." Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

In this case, the Board finds it necessary to request the appellant's complete personnel records from his service with the Army National Guard and with the Army Reserve.  See May 2009 Statement in Support of Claim (indicating service in the Army National Guard between January 1981 and September 1985 and in the Army Reserve between September 1985 and January 1987). 

The Board notes also that there is no evidence of current hearing loss or in-service exposure to excessive noise beyond the appellant's lay statements.  The appellant is encouraged to provide any documentation or treatment records indicating noise exposure during service and/or audiograms demonstrating hearing loss.  If after development, the record reflects that the appellant suffered acoustic trauma during a period of ACDUTRA, or INACDUTRA, the appellant should be afforded a VA examination to determine the nature and etiology of his hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding VA treatment records, if any, with the claims file.

2.  Request the appellant's personnel records from the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate location to verify the dates the appellant served in the Army National Guard and the Army Reserve, to include dates for each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

All requests and responses, positive and negative, should be associated with the claims file.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , VA must continue efforts to locate requested records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

3.  Request any service treatment records from all the appellant's periods of service, to include from any Reserve service.

4. After development is complete and the RO reviews the record, IF it is found that the appellant suffered acoustic trauma during a period of ACDUTRA, or INACDUTRA, the appellant should be afforded a VA examination to determine the nature and etiology of his hearing loss (if any) and tinnitus (which he is competent to report he currently has).

 The RO should provide the examiner with the summary of the appellant's verified dates and types of service. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the appellant's National Guard and Reserve personnel and treatment records, any post-service treatment records, and all lay statements and assertions. 

Following evaluation of the appellant's hearing, to include through use of audiometric and speech recognition testing (Maryland CNC), IF a hearing disability is currently present, the examiner should provide an opinion as to whether it is at least as likely as not that that the appellant's hearing loss and/or tinnitus is related to acoustic trauma suffered during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




